Appeal by employer and its insurance carrier from an award of dependency benefits made to claimant by the Workmen’s Compensation Board at the rate of $4.81 a week from March 1, 1947, to August 30, 1949, and a balance of $2,453.92 ordered to be paid into the Aggregate Trust Fund. The appeal herein was taken upon a shortened record, presenting by stipulation only the issue of revived dependency. An original award was made to claimant in 1924 for the death of her son. In 1942 dependency payments were discontinued by order of the board on the ground that claimant was no longer a dependent. In 1947 claimant filed an application for the resumption of benefit payments on the ground that her status had changed and dependency again existed. The board so found. Only an issue of fact is involved and there is evidence to sustain the determination of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffeman, Brewster, Bergan and Coon, JJ.